FILED
                             NOT FOR PUBLICATION                            JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS NAVARRETE,                                No. 13-74181

               Petitioner,                       Agency No. A095-802-017

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Carlos Navarrete, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      The record does not compel the conclusion that Navarrete met his burden of

proof to establish the government of Mexico would be unwilling or unable to

control the individuals he fears. See Rahimzadeh v. Holder, 613 F.3d 916, 920-23

(9th Cir. 2010); see also Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.

2005) (failure to report non-governmental persecution due to belief that police

would do nothing did not establish that government was unable or unwilling to

control persecutors); see also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005) (record does not compel a contrary conclusion where “reasonable minds

could differ”). Thus, Navarrete’s claim for withholding of removal fails. In light

of this conclusion, we do not reach Navarrete’s contentions regarding a disfavored

group analysis.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.


                                          2                                   13-74181